Citation Nr: 1610880	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-23 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for hemorrhoids. 

2. Entitlement to an initial compensable rating for a left hand strain, with limited motion of the index and long finger. 

3. Entitlement to an initial compensable rating for a left hand strain, with limited motion of the ring and little finger.

4. Entitlement to an initial compensable rating for scars, left hand, status post surgery of all four fingers. 

5. Entitlement to an initial compensable rating for onychomycosis.

6. Entitlement to a rating in excess of 10 percent for a thoracolumbar strain with muscle spasm. 

7. Entitlement to service connection for bilateral dry eye syndrome. 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2012.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Offices in San Diego, California, and Atlanta, Georgia.  The case comes to the Board from the Atlanta RO.

The issues of entitlement to a compensable rating for hemorrhoids for the period on and after September 15, 2014, entitlement to a compensable rating for onychomycosis, entitlement to an increased rating for a thoracolumbar strain, and entitlement to service connection for bilateral dry eye syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 15, 2014, the Veteran's hemorrhoids were, as likely as not, manifested by recurrent bleeding, anal fissure, and borderline anemia.  

2. Prior to September 15, 2014, the Veteran's symptoms from hemorrhoids were contemplated by the rating schedule and did not cause marked interference with employment or frequent hospitalizations.

3. The Veteran's index finger and long finger of the left hand demonstrate painful motion, and limitation in flexion.  The index finger also has shown limitation in extension.  The long finger demonstrated medial deviation of the metacarpophalangeal (MCP) joint.  

4. The Veteran's ring finger and little finger demonstrate painful motion and limitation of motion.  

5. None of the Veteran's fingers have demonstrated favorable or unfavorable ankylosis or impairment that would warrant amputation.   

6. The Veteran has four scars on his left hand due to surgery.  The scars are not painful or unstable.  All of the scars are linear and do not result in limitation in function.  The scars are not disfiguring, associated with soft tissue damage, or total an area of 144 square inches or more.


CONCLUSIONS OF LAW

1. With resolution of reasonable doubt, prior to September 15, 2014, the criteria for a 20 percent, but not in excess of 20 percent, for hemorrhoids have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.114, Diagnostic Code 7336 (2015). 

2. The criteria for a 10 percent rating, but not in excess of a 10 percent, for a left hand strain, with limited motion of the index and long finger have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5229.

3. The criteria for a compensable rating for a left hand strain, with limited motion of the ring and little finger have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5230.

4. The criteria for a compensable rating for scars, left hand, status post surgery of all four fingers have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321,  4.1, 4.3, 4.7, 4.21, 4.118, DC 7800-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  The claims file indicates that the Veteran was provided the information regarding the evidence needed to substantiate his claim in March 2012 during the Benefits Delivery at Discharge program.  The Veteran was provided notice of what evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist with regard to the claims being decided on appeal.  The claims folder contains service medical records, VA treatment records, and VA examinations.  No additional relevant records have been identified with regard to the claims addressed below, and the appellant has not argued otherwise.  

To the extent that the Veteran's 2015 VA medical records indicate that recent records, including newly generated service treatment records, have not been obtained, the Board finds that there is no reasonable possibility that the records could help the Veteran substantiate his claim for benefits regarding the adjudicated claims.  Specifically, the Veteran has been granted the highest schedular evaluation available for hemorrhoids for the period addressed on appeal, as well as, the highest evaluations available for limitation motion of the index and long finger and limitation of motion of the ring and little finger.  Further, it is highly unlikely that the condition of the Veteran's surgical scars of his left hand have changed as examination of them took place over 10 years after the surgery that created them.  Accordingly, the Board finds that there is no reasonable possibility that obtaining the indicated records could help the Veteran substantiate his claim for benefits regarding the adjudicated claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the adjudicated claims.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Hemorrhoids (Prior to September 15, 2014)

During his period of active service, the Veteran filed for service connection for hemorrhoids.  Service treatment records confirmed that the Veteran suffered from hemorrhoids during service; however, while a complete blood count (CBC) test was performed due to suspicion of anemia due to an intestinal condition, the Veteran declined the rectal portion of his April 2012 VA examination.  Accordingly, the Veteran was assigned an initial non-compensable rating. 

The Veteran responded stating that his hemorrhoid condition warranted a compensable rating.  

In October 2013, the Veteran visited a VA outpatient facility to establish care.  The physician noted that the Veteran should be started on stool softeners for his condition and that he was borderline anemic.  It was noted that the Veteran's iron deficiency could be related to his hemorrhoids since he had bright red blood with most bowel movements.  

In August 2014, the Veteran reported that his hemorrhoids were "fairly bothersome" and that he notices a "good bit of blood in the bowl." He stated that his condition had been ongoing since the military, and it caused pain and protrusion.  The physician recommended that the Veteran use a suppository every night and referred the Veteran to general surgery due to excessive bleeding. 

On September 11, 2014, the Veteran was seen for a pre-operative visit regarding his hemorrhoids.  He reported a three-year history of painful bowel movements with blood on the toilet tissue or dripping into the toilet.  Examination revealed a sentinel polyp present with moderate tenderness and scarring consistent with a chronic anal fissure.  The physician diagnosed a chronic anal fissure and noted that the Veteran would like to proceed with surgery.

For the period prior to September 15, 2014, the Board finds that a 20 percent rating is warranted for the Veteran's hemorrhoid disability.  This is the highest schedular rating available for hemorrhoids.  Under 38 C.F.R. § 4.114, DC 7336, mild or moderate external or internal hemorrhoids are rated noncompensable.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

The evidence indicates that the Veteran had some hemorrhoids with persistent bleeding prior to September 2014.  While a diagnosis of anemia secondary to the Veteran's hemorrhoids is not of record, the evidence indicates that he was "borderline" anemic, possibly due to his hemorrhoids prior to September 2014.  The Board finds that the presence of with persistent bleeding and "borderline anemia" more closely approximates the criteria for a 20 percent rating for the period prior to his September 15, 2014 surgery.  

Compensable Ratings for Impairments of the Left Hand (including Scars)

The Veteran was assigned initial noncompensable ratings for the following conditions: a left hand strain, with limited motion of the index and long finger, a left hand strain, with limited motion of the ring and little finger, and scars, left hand, status post surgery of all four fingers.  The Board finds that while a compensable rating is warranted for limitation of motion in the index and long finger, the Veteran's other left hand disabilities do not warrant a compensable rating.

In his December 2012 notice of disagreement, the Veteran argued that the limitations of his left hand warranted a compensable rating.  

The Veteran's records show that he sustained a crush injury to his left hand that resulted in transverse fractures of the index, middle, ring, and little fingers, which required surgery in 2002.  Prior to separation from service, the Veteran's left hand was evaluated in January 2012.  He reported that his fingers were swollen since his prior surgery and physical therapy.  He also reported "aching" with weather changes and that alignment of one of his fingers was altered.  The examiner at separation noted that the Veteran did not have any retained hardware from his surgery, and other than the "aching" the Veteran's fingers were asymptomatic.

In April 2012, the Veteran underwent a pre-discharge VA exam.  The examiner noted that the Veteran had painful motion of all of the fingers of his left hand, but not his left thumb.  Limitation of motion was noted of the left index finger, ring finger, and little finger; however, limitation of motion, including painful motion, did not cause a gap between any of the fingertips and the proximal transverse crease of the palm of 1 inch or more.  No additional loss of range of motion was reported during flare-ups or after repetitive use.  The Veteran was also noted to have less movement than normal of each of his fingers of his left hand and reduced grip strength.  No limitation of extension or ankylosis of the fingers was noted.  X-ray examination was negative. 

The Veteran was noted to have four scars on his left hand due to his surgery.  One of these scars was 1 cm by .1 cm and the other three scars were .5 cm by .5 cm.  The examiner noted that the scars were not painful or unstable.  All of the scars were linear and did not result in functional limitation.  

In October 2013, the Veteran's left hand was evaluated at a North Florida/South Georgia Veterans Health System facility.  The physician noted that the Veteran's left hand demonstrated less than full range of motion of the index finger on extension and the long finger on flexion.  The third finger also displayed medial deviation of the MCP joint.  Reduced grip strength was also noted.  

The Veteran's left hand strain, with limited motion of the index and long finger is rated under DC 5229. 

DC 5229 provides that a noncompensable (0 percent) evaluation is warranted for limitation of motion of the index finger or the long finger with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  An evaluation of 10 percent under DC 5229 requires limitation of motion of the index finger or of the long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  

Under DC 5229, 10 percent is the highest schedular evaluation available for limitation motion of the index finger or the long finger.  A higher rating is not available without demonstration of either ankylosis of multiple digits or amputation of individual digits.  

Here, the Board finds that a 10 percent rating is warranted based upon the Veteran's limitation of motion of his index finger and the long finger.  While the evidence does not indicate that the Veteran demonstrated limitation of motion of the index finger or of the long finger that resulted in a gap of one inch or more between the fingertip and the proximal transverse crease of the palm of the hand or extension limited to more than 30 degrees, the Board finds that the Veteran condition more nearly approximates the requirements for a 10 percent evaluation under DC 5229.  The Veteran's VA examination in April 2012 demonstrated limitation of motion of the index finger and painful motion of long finger.  In October 2013, the Veteran's physician reported limited motion of the long finger and some misalignment of the third MCP joint. Upon consideration of 38 C.F.R. § 4.59, the Board notes that the rating schedule contemplates painful, unstable, or misaligned joints, due to healed injury to warrant at least a minimum compensable evaluation.  Accordingly, the Board finds that a 10 percent rating is warranted for the Veteran's left hand strain, with limited motion of the index and long finger.

The Board finds, however, that higher and separate ratings are not warranted for the Veteran's left hand strain, with limited motion of the index and long finger.  

A review of the rating schedule indicates that there are no other applicable codes that would permit for a disability rating in excess of 10 percent.  Ankylosis of the fingers was not shown during this time, and therefore, DCs 5216 to 5223 are inapplicable.  Further, neither amputation of either of these fingers, nor functional limitation that would be equally well served by amputation has been demonstrated.  Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's left hand strain, with limited motion of the index and long finger is denied. 

To the extent that the Veteran would argue that separate 10 percent evaluations would be warranted based upon the documented limitation of both the index and long fingers, the Board notes that while DC 5229 provides for a 10 percent evaluation for limitation of either the index or long finger that the rating schedule has specifically grouped these fingers together under one evaluation.  In a related section of 38 C.F.R. § 4.71a, separate diagnostic codes are provided for ankylosis of the index finger (DC 5225) and ankylosis of the long finger (DC 5226).  If separate evaluations were intended for these conditions, it would appear that rating schedule would provide separate diagnostic codes as in the related section for ankylosis of individual digits.   Accordingly, separate evaluations for the limitations of the index and long fingers are not warranted.  

Further, the Board notes that while the Veteran's index finger has demonstrated limitation of flexion and limitation of extension, both of these conditions are contemplated in the assigned 10 percent rating under DC 5229.  As these criteria are listed together under DC 5229, no separate evaluation is warranted.    

Additionally, a compensable rating for left hand strain, with limited motion of the ring and little finger is not warranted.  While the Veteran's evaluations have demonstrated painful and limited motion of the ring and little fingers of the left hand, the rating schedule specifically contemplates limited motion of the ring and little fingers under DC 5230 and provides that all limitation of motion of these fingers warrant a noncompensable rating.  While 38 C.F.R. § 4.59 may intend to compensate painful motion, it does not guarantee a compensable rating.  See Sowers v. McDonald, 14-0217, 2016 WL 563055 (Vet. App. Feb. 12, 2016).  Instead, 38 C.F.R. § 4.59 employs conditional language that must be read in conjunction with the appropriate diagnostic code to be understood.  Id.  DC 5230 provides that any limitation of motion, regardless of painful motion, of the ring and little fingers does not warrant a compensable rating, and the evidence does not indicate that functional impairment of these fingers otherwise warrant a compensable rating. 

Finally, the Board finds that a compensable rating is not warranted based upon the scars of the Veteran's left hand. While the evidence demonstrates that the Veteran has four surgical scars on his left hand due to his service-connected condition, the evidence does not indicate that these scars warrant a compensable rating.

DC 7805 provides that other scars (not otherwise considered under the DCs 7800-7804) are to be rated according to their disabling effects under an appropriate diagnostic code.  See 38 C.F.R. § 4.118, DC 7805. 

Under DC 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804 (2015).  Note (1) an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

There is no indication that the Veteran's scars are unstable, and the evidence from his April 2012 examination indicates that the Veteran's scars are not painful.  While the Veteran has reported "aching" in his left hand during changes of the weather after his surgery, the Veteran has not stated that the scars cause his "aching" or pain.  While the Veteran is competent to report symptoms of pain, the evidence does not indicate that the Veteran has reported painful scars and the only evidence that specifically addresses this issue is the April 2012 examiner's finding that the Veteran's scars are not painful.  The Board finds this to the most probative evidence regarding this issue; accordingly, a compensable rating based upon painful scars is not warranted.  See 38 C.F.R. § 4.118, DC 7804. 

The Veteran's scars have also not been shown to be non-linear, disfiguring, associated with soft tissue damage, or total an area of 144 square inches or more.  
38 C.F.R. § 4.118, DC 7800 states that the 8 characteristics of disfigurement for purposes of evaluation are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118, DC 7800, Note (1).  The VA examiner indicated that the scar was not disfiguring and none of the evidence, including the statements of the Veteran, indicates otherwise.  Accordingly, the Board finds that a compensable rating based upon the Veteran's scars is not warranted.  See 38 C.F.R. § 4.118, DC 7800-7805.

After considering all of the applicable diagnostic codes, the Board finds that the preponderance of the evidence of record indicates that the Veteran's service-connected left hands, including scars of the left hand, warrants a 10 percent, not no more, for limited motion of the index and long finger; but compensable evaluations are not warranted for limited motion of the ring and little finger and scars, left hand, status post surgery of all four fingers.  38 C.F.R. § 4 .3.   

Extra-Schedular Consideration

The Board has considered whether any of the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1).  There are no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  To the extent that the Veteran has complained of symptoms such as pain, these symptoms are specifically contemplated by the rating criteria.  Further, the rating schedule also specifically contemplates functional loss due to joint injuries, such as unstable joints, weakened movement and excess fatigability, and resulting impairments such as reduced grip strength and misaligned joints.  Further, while the Veteran's hemorrhoids condition was severe enough to warrant surgery in September 2014, the Veteran's symptoms such as fissure, persistent bleeding, and possible anemia were specifically contemplated by the rating schedule.  As the Veteran's symptoms for each condition are contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Prior to September 15, 2014, entitlement to a 20 percent rating, but no more, for hemorrhoids is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a 10 percent rating, but no more, for a left hand strain, with limited motion of the index and long finger is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a compensable rating for a left hand strain, with limited motion of the ring and little finger is denied. 

Entitlement to a compensable rating for scars, left hand, status post surgery of all four fingers is denied.


REMAND

The Board finds that further development must be conducted prior to adjudication of the Veteran's claim for increased ratings for hemorrhoids, on and after September 15, 2014, a thoracolumbar strain with muscle spasm, and onychomycosis; and his claim for entitlement to service connection for bilateral dry eye syndrome. 

First, the Board notes that the evidence of record indicates that the Veteran may have recently undergone a period of active service; if so, relevant related records, particularly new service treatment records, should be associated with the claims file.  The Veteran's VA treatment records from February 2015 state that the Veteran underwent "a physical on base for deployment."  In March 2015, his records state that "he is leaving out of the country on March 6, 2015 and will be gone for a year."  The record also indicates that the Veteran was in receipt of Drill Pay for fiscal year 2014.  As the record indicates the Veteran may have either re-enlisted or been activated as part of a previously inactive reserve component, the Board finds that additional development should be conducted to obtain any newly generated service treatment records.  

Further, the Board notes that VA has a duty to obtain any "relevant" federal records if there is a reasonable possibility that the records could help the veteran substantiate his claim for benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the Veteran has indicated that he underwent a "physical on base" in 2015, which may be pertinent to his pending increased rating claims.  The Board finds that appropriate attempts should be undertaken to obtain these records.    

Also, the Board finds that a new medical evaluation should be provided regarding the Veteran's onychomycosis.  The April 2012 and October 2013 VA examinations reported that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition; however, VA treatment from the day prior to the October 2013 examination reported that the Veteran had been prescribed terbinafine for his onychomycosis for a 12 week period.  Records indicated that previous treatment for onychomycosis had not been undertaken due to concern related to the Veteran's liver.  The physician stated that additional testing regarding the Veteran's liver would be conducted.  As it is unclear whether the Veteran actually began treatment for his onychomycosis, the Board finds that the Veteran should be provided another medical examination regarding the severity of his skin condition and any related treatment. 

Accordingly, the case is REMANDED for the following action:

1. First, undertake appropriate efforts to determine if the Veteran re-entered active service at any point since September 2012.  If so, undertake appropriate efforts to obtain any relevant records.  

2. Undertake appropriate efforts to obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's conditions on appeal.  Further, undertake appropriate efforts to identify and obtain any records related to the "physical examination on base" described by the Veteran on February 24, 2015 at the St. Mary's CBOC. Any other relevant records that are identified should also be associated with the claims file.

3. Then, after the above-referenced development has been conducted, schedule the Veteran for a VA compensation examination to determine the nature and severity of his onychomycosis.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner is to be provided access to the Virtual VA and VBMS paperless claims files.  In accordance with the latest worksheets for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his skin disability.  The examiner should discuss if lack of treatment for this condition is the result of a medical condition.  A complete rationale should be provided for any opinion expressed.

4. Schedule the Veteran for an examination to determine the current nature and extent of hemorrhoids.  Following the September 2014 surgery it was reported that no hemorrhoids were present, but there is indication that continued treatment was suggested.  All indicated tests should be performed and all clinical findings reported in detail.  The electronic claims folders should be reviewed in conjunction with the examination.

5. Upon completion of the above requested development the AOJ must readjudicate issue.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


